Citation Nr: 1539193	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity radiculopathy claimed as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran had active duty service from September 1965 to September 1967.

This matter come before the Board of Veterans' Appeals  (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The case was previously before the Board in June 2013, when it was remanded for examination of the veteran and medical opinions.  The requested development has been completed with respect to the claim for service connection for radiculopathy.  

The issue involving service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not reveal a current diagnosis of bilateral lower extremity radiculopathy related to a service-connected disorder.  

CONCLUSION OF LAW

The criteria for service connection for bilateral lower extremity radiculopathy as secondary to diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015). 

The Veteran was provided the requisite notice with respect to his claims for service connection claim in a letter dated March 2008 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Neither the Veteran, nor his representative has alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; private treatment records; VA medical records; VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was accorded VA examinations in April 2008, May 2010, and July 2013; the findings of the examinations and the most recent medical opinion are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Generally service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

It is not contended nor does the evidence show that the radiculopathy of the lower extremities had its onset in service or was aggravated during service or that radiculopathy of the lower extremities became manifested during the first post service year.  In February 2008 the Veteran filed a claim where he wanted service connection "for diabetes condition of  . . . radiculopathy & neuropathy of both legs . . ."  Basically, he is asserting that his service-connected diabetes mellitus is the cause of radiculopathy of the lower extremities.  

Service connection is warranted for a disability which is aggravated by, proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

The Veteran is service-connected for diabetes mellitus.  Also as a result of the October 2008 rating decision on appeal service connection is in effect for diabetic peripheral neuropathy of each extremity.  Essentially, the Veteran claimed entitlement to service connection for the neurologic complications of his service-connected diabetes mellitus, and service connection for the claimed condition has been granted.  

The Veteran contends that he suffers from bilateral lower extremity radiculopathy due to his service-connected diabetes mellitus.  The Board notes that although the Veteran has alleged service connection on a secondary basis only, the RO considered service connection on both a direct and secondary basis.

VA examinations conducted in June 1974, June 2001, October 2002 and April 2010 were negative for complaints, treatments or diagnoses related to lower extremity radiculopathy.

In April 2008 a VA peripheral nerves examination of the Veteran was conducted.  While diabetic neuropathy was diagnosed the examiner reviewed the claims file and stated that there was no history or clinical evidence of lower extremity radiculopathy. 

A May 2010 VA peripheral nerves Compensation and Pension examination again indicated diagnoses of diabetic peripheral neuropathy of all extremities, but did not indicate a diagnosis of radiculopathy

A VA primary care telephone clinic note dated December 2010 indicates that the Veteran was called to report radiology testing results which showed intervertebral disc space narrowing of the lumbosacral spine.  The assessment indicated "lumbar radiculopathy."  While some of the Veteran's VA treatment records show complaints of low back pain, they do not reveal complaints of symptoms of pain radiating into the extremities, radiculopathy.  Moreover, this appears to be an assessment made by a nurse documenting a telephone contact with the Veteran without any physical contact or examination of the Veteran.  Finally, even if this entry is an actual diagnosis of lower extremity radiculopathy, it links it to the Veteran's nonservice-connected lumbar disc space narrowing and not his service-connected diabetes mellitus.  

In July 2013 another VA Compensation and Pension examination of the Veteran was conducted.  After full examination and neurologic testing, the examiner again indicated that the Veteran had diabetic peripheral neuropathy but that there was no evidence to warrant a diagnosis of lower extremity radiculopathy.  

Service connection requires evidence that establishes that a Veteran currently has the disability for which service connection is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144  1992); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  In this instance, the more competent and probative clinical evidence reflects that the Veteran does not have bilateral lower extremity radiculopathy.  To the extent that there is a single notation in the VA treatment records, the assessment of radiculopathy was made by a nurse instituting a telephone contact with no underlying medical evidence to support the diagnosis.  Also, that assessment links the alleged radiculopathy to the Veteran's nonservice-connected lumbar disc space narrowing.  

Simply put there is no evidence showing that lower extremity radiculopathy is present, related to service, or to the service-connected diabetes mellitus.  The Veteran is already service-connected for his neurologic complications of service-connected diabetes mellitus as diabetic peripheral neuropathy.  Service connection for lower extremity radiculopathy must be denied on the basis that there is no showing of current disability for VA purposes.  In the absence of a current disability, there can be no valid claim.  See Brammer , supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)


ORDER

Service connection for bilateral lower extremity radiculopathy, claimed as secondary to diabetes mellitus, is denied.


REMAND

In June 2013 the Board remanded the appeal for medical examination of the Veteran.  The July 2013 VA examination indicates that the Veteran does not have a diagnosis of hypertension.  

Close review of the VA medical evidence does not indicate any prescribed medication to treat hypertension.  Most versions of the Veteran's VA medical problem list do not indicate hypertension as a diagnosed medical problem being treated.  However, VA primary care treatment notes dated December 2009 and September 2011 reveal hypertension on the Veteran's problem list.  Accordingly, the additional remand is necessary to have the examiner comment on the accuracy of these assessments in the medical record.  

Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who conducted the July 2013 hypertension Compensation and Pension examination.  If that examiner is unavailable, forward the case to a physician of appropriate expertise in hypertension.  Have the examiner review the evidence of record including the Compensation and Pension examination reports and the VA treatment records dated in December 2009 and September 2011 which indicate hypertension on the Veteran's problem list.  

* The physician is asked to address those records and indicate if the Veteran has a current diagnosis of hypertension.  If a current diagnosis of hypertension is not warranted, the physician should indicate if those notations of hypertension are incorrect or inaccurate.  

If a diagnosis of hypertension is made, then express opinions: 

* Whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed hypertension had its onset during the Veteran's period of active duty service from September 1965 to September 1967?  

* Whether it is at least as likely as not that the Veteran's diagnosed hypertension was caused OR aggravated by the service-connected diabetes mellitus?

* If hypertension is diagnosed, did such manifest within one year of the Veteran's discharge (i.e., September 1968)?  If so, what were the manifestations?

The physician should specifically consider the Veteran's lay statements regarding his hypertension to include his contention that it was caused or aggravated by his service-connected diabetes mellitus.  The rationale for any opinion offered should be provided.

2.  The medical report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented. 

3.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claim for service connection for hypertension must be readjudicated.  If any benefit on appeal remains denied, the Veteran and representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


